IN THE SUPREME COURT OF THE STATE OF DELAWARE

  CHAUNCEY W. PINKSTON,                §
                                       §   No. 291, 2020
        Defendant Below,               §
        Appellant,                     §
                                       §
        v.                             §   Court Below–Superior Court
                                       §   of the State of Delaware
  STATE OF DELAWARE,                   §
                                       §   Cr. ID No. 1509012970 (N)
        Plaintiff Below,               §
        Appellee.                      §


                           Submitted: October 28, 2020
                           Decided: November 24, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we find it evident that the judgment below

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its August 26, 2020 order denying the appellant’s motion for correction of illegal

sentence.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                BY THE COURT:

                                /s/ James T. Vaughn, Jr.
                                Justice